Scott R. Runge v. Raytheon E-Systems, Inc.















IN THE
TENTH COURT OF APPEALS
 

No. 10-00-344-CR

     BOBBY BRIGHT,
                                                                         Appellant
     v.

     THE STATE OF TEXAS,
                                                                         Appellee
 

From the 54th District Court
McLennan County, Texas
Trial Court # 1999-848-C
                                                                                                                
                                                                                                         
CONCURRING  OPINION
                                                                                                                

     I concur in affirming the judgment.  However, I disagree with the majority’s conclusion that
Bright’s complaint about the excluded evidence was not preserved.  A complaint of error is
preserved when, as here, “the specific grounds [are] apparent from the context” of the exchange
between the judge and lawyer.  Tex. R. App. P. 33.1(a)(1)(A).
 
BILL VANCE
                                                                         Justice

Concurring opinion delivered and filed September 19, 2001
Do not publish

ayout-grid-mode:char'>Chief Justice
Dissenting
opinion delivered and filed November 15, 2006